,.




!.
                                                                                             *   430



                OFFICE    OF T’HE ATTORNEY                 GENERAL       OF TRXAS
                                                   A#bnN
e-C.-                                 i
uwuIvou-         .
                                          I                          ,
                                .‘.           .~




           ._
     Hoaorablof. hr.Btrawn
     countymiorm~
     dllao7          Ooont7        :-               -AI---y
     Rapmdri~e,               Teur '




                                                                                    .
     Eonsrabls I. ‘II. Straws, NSe 2


                   Artiols   2989, Rotlsed 01~11 Statutes   o? Tams,
     reads la    part:

                 Vo person shall be rligibls  to any state,
           oouat7;.pnolmt,   or aunlo~ml orfloe la this State,
           unless he shall be sl lble to hold o??foe under
           the Oonstitutloa o? thY s Stats. . , .a
                  There would ssam to be ao doubt that the expression
     -other hl2h orlmesw uould lnoludo the orlae oi burglary.          Csr-
     tainly any orlmu of ths sams grads as the lnumer a ted        ones,,
     namsl     islonles,    is oamprohsadea by this provision o? the.
     coast I’tution.      In Ro.88 f. CrOfUtt,  60 A. 90; 64 COIL 574,
     It was held that ths words lh k h       Qrlmor were intsnded to be
     syIionymou8 with the word dorlmen as u6ed in the ?edsral Comtl-
     tutlon, sad were su??lolsnt to- inolude a oonspinop,        whethsr
     it  was’s felony or a misdemeanor. This question has aot been
     pamed oa by the oourts o? Texas, but we hats no hesitanoy in
     holdlog that one who has bseo oomloted or the orhs          or burglary
     bd~a8urisd          br the aon8titcrtion 0r Texas rror holdln(l publio
r-           .
               A more perplulng   question arisen In the use of ths
     tern aOOnfloteflR, as $0 whether suoh term wouMiinoluds the
     situatloa growing out o? the suspsadsd ssatenoe law o? Texas.
               Artiole  970 of ths Code o? CrIBlEa Proosdure o?
     !Puas provides that whsre a suspenbed seateaoe has been granted
     *neither the verdiot o? ooariotloa   aor the jud&mmt entered
     thereon shall beoome ?imal.*    Yorsovsr, it has bssa hold that
     whore the looused reoelres   a suspsnded ssntsaos, the $dgmeat
     is not rind end oennot ba appealed iron.      Sons8 1. Stats,
     281 0. w. 1072; B~SIYIWV. State, 164 8. w. 840; Bill v. Ststs,
     243 s.    w. 882.
               Horsror,  In oonstruing the rorde*oonrlotrd of a
     rsloay- la the Suppeded   Sentmoe  Lpw, the Court or Crlmlasl
     Appeal8 or Tsxss in Hill v. state, supra, dsolarsd:
                  nit’ seems oloar   . . . that by the use or ths




                                                                               .
  ;,
  ..
          ,
                                                                                            ‘-432 m
                                                                                           ‘-’
  !’
   rA

        Honorable Jams8 W. Stram,         Fags 3


               the rerdiot of a jurr finding ths looused 6ullt.y
               of some felony.   The term *oontiotlon* is used
               in many of our statutes    in auoh the sams sense.
                      Our oonsluslsn from    the above statsmsnt that
               & :ooatioted a? a felony* whose sontsnoe la sus-
               psnded is within the oompreheosion ot this statute,
               whsn it turd  the expression eoonvioted of a felony*.*
                  The question,  asal?estly, Is whether the use of the
        word ~ooavloted* in ssotion 2 0r Article  Ia a? the constitution
        mesas a verdiOf or guilty or s tins1 ooavlotioa.
                  The latter oosst?uqtlon has been $lren the use of
        this word In the statute (shoe urnded) wbloh mads a person
        who had bsea ooariotsd  of a felony insoapstent as e ritasrs.
        see ~spi~~ss v. State,  165 6. W. 208; Sbonds v. State, 178
        s. i. 1064; Colsman v. state,   U7 8. x. 481; Arola 1. Otats,
        9 s.   w. 665.

 .I-~               wherean,   la Qoss   v.    State,   298   S.   VI.   865,   it   was   said:

                      *The Constitutloa hss rsstod in the Ocrsrnor the
...            powsr to oomute the plnlsbmsnt *&or         ooarlotion~.
               see Coastitutloa    a? Toxss, rrtlole   IV, para. 11.
               while in same sense, ths term *oonvlotioa* applies       to
               a fins1 jud#mOnt of @lit       that tena, as used la our
               Constitution msans a rard I8at of *guilty*, and a pardon
               granted pondlng appea~lld.            . . ." (Underssorlng
               ltalios)
                  TO the same Sffeot          is Duke T. State,          291 S.W. 539,
        wherein it was, raid:
                    *Conoernlxq the moaning or the term 'oonrlotion*,
               muoh is to be found in ths law books.    Aooordiag  to
               the weight of the preoedents,   it seems, in its relation
               to the power   to pudoa, that the tbm *oonviotion* ‘refers
               to the rerdiot   of *guilty* by a &ry ati Is not rsstrloted
               to a rind Judgment on suoh rerdlot.a
                   AB lxhsustlre dl~oussion  or tbo meaning or the word
        ~OOn~iotion*, as usad in tha Massaohusstts Constitution,   iu
        found in the oaso or Cmnwealth      v. Lookwod, 109 Mass. 539,
        12 Am. Rep. 699. After a rsvisw of tho authorltles    In wand,
.f--    Uassaohusetta,  and elsewhere, the oourt oonoludod:
   Honorable J4mes W. strawa, Fwge 4


              *The ordinary logal meaning of *oonviotion*
        when used to designate a partioular atags o? a
        OrimiB61 proseoutloa triable by jury, is the ooafea-
        alon b? the aooused in open oourt, or the rerdiot re-
        tumed agaiB6t hia by the jury, whloh asoortai~s   and
        publishes tho faot or hi8 guilti while *judgment* or
        *asnten0s~ la the appr~prlats word to denote ths ao-
        tion of the oourt, bs?orr whloh trial Is had, dsolar-
        lng tha oonsequenoes  to the oonvlot of the fact thus
        saosrtaiBod.W
             See also the Oaaes o? State v. Garrett, 188 S. iV. 58,
   136 Tean. 617; Parker v. State, 103 TSBB. 647, a3 3. w. 1092;
   State 1. Alexander, 7634 Cow. 23$, 22 Am. Rep. 673; People v.
   Marsh, 125 Yioh. 410 84 lf. w. 472, 51 L. R. A. 461; GIlmore
   0. State, S Okla. crlm. 639, 108 Pao. 416.

               Xelther o? the foregoing oasoa related to the partl-
    oular, or a like, ooBatitutioBsl   proviaioa:~ pertaining to
    ~udiri04ti0n   for ottioe 46 round In sootlon 2 0r Artiole xv1
,-, Of th$++TWaSCOBStitUtiOB.
           $' It la notad that Seotion 2'0? Artiole     XVI dlsquali-
   flea udon the same basis a person Smln enjoying the right of
   suffrage. fB the 06.0 o? Aldridge 1. Hrunlin, 184 S.W. 602,
   It was oontsnded that a toter was dIsquali?Ied who had been
   oonvioted of a ielony and given a auspeoded aentenoe. The
   court held that the parann wss not a qusllflod      voter beosuae
   the Suspsnded Sentenoe Law under whioh he reoelred his sua-
   psnelon of sentence waa unoonatltutlona1.     Xe do not believe
   that a neoesaary infereaoe from the oaae Is that the voter
   would have been qusliiied,    notwith.taBd%ng his OWYiOtiOB o?
   a felOBy, if the suspensioa o? his sentsnoe had been under a
   oonatItutiona1 Suapendod Sentenoe Law. It la nor6 roaaonable
   to believe that the oourt only needed to oonnlder the question
   apart from the suepension of aentonoe in view o? the prior
   holding8 o? the Texan oourts that the then in lxiatenoe Sua-
   pended Sentenoe Law was unoonatitutiona1.     It was BOt Beoeaaery
   ror the oourt to pass upon the queatlon o? ths qualllloationa
   o? a person to vote who ma under a suspended aentenoe srldng
   out o? a oonatltutlonal    luapended aentenoq ,lew.
             In Snodgraaa v. Stats, 150 S.W. 162, the Court of
   Criminal hppSSl8  held the Suspended Santsnoe Law enaoted by
   tha 32nd Leglelature unoonatltutional  a6 "clearly in ooutra-
Honorable Jams8 W. Strewn, Page 6


vention of the provision granting to the Governor alone tho
power en4 u thority   to remit the punishment for orims when
4 parson hai been   legally ad udgled guilty, end his puaIsh-
meat asssssed, and also Seot 1oa 2.01 Artlole lb, whsrela it
Is provided that mea ad udaed guilty of certain    offenses
shall ?or?sit oertaln r i ghts and privilegea.W
          In Baker, v. State, I.56 8. N. WS, the san oourt
upheld the oonstitutlonallty  o? Senate Bill Ho. 5 smaaed by
the 3Srd Legislature upon the follodng   prOPO8ltlOn:
            *The passage of this law, misnamed a bauspensioa
      o? rantmoe* 2 'is a le illative  Aot, parsed Within the
      soope of tha power w hf oh they and they alone possess,
      to iti by law the punishment 0r any and all penal OS-
      renses.   Itdoes not luthorlze   a jurr nor the oourts
      to suspeadr. ~:anylaw of this Btate, but the Legislature
      by law has ‘provided that iB &ilsa OoBtiBgenOieS no
      punishmsnt shall be suffered ?or the iirat lio~tioB
      o? oertala provlslons o? the Psnal Code.*
  -.
   jr'     The theory o? the OOUrt in upholding the present
 sdapended Senteaoe Law was, briefly,     that the Legislature had
-merely oonatltuted 4 suspended sentsnoe,     In certain oontlagea-
 oiea, the pUBi8hBt    iOr a YiO~BtiOn    of oertain prOli6iOBS Of
 tho Psnal Code.   As said .iB Fhrrish 1. State,    71 9. N. (2d)
 274, 276:   -while the auvnded      Esntenoe Law Is purely a
 psnalty statute. . . .(I
           Advertfag to the Baod&rass oars, wherein the old sus-
pended Sentenoe Law wan hold unoonstltutlonal,        It is hl ly
aignltioant that the effort to uphold this law am oonst Ptutional,
beoause not in ooatraventlon o? the provisIon 0r the Constltu-
tlon grahtlag to ths Oovernor alon the pcmor end authority to
remit punlalmeat ror orime, 14s grounded upon ths proposition
that the rsoipient of a suspsnded sentence       had not been "eon-
vlotedw, had sUffered no dlsabllity       ?Or?eltsd no olvll rights,
and oonaequsntly .the lS?eot of ths iaw was not to oloths a per-
son or agenoy, other th6B the aolerBo~, with power and authority
to ramlt the punisham~~ for orlme. In repudiating thin oonten-
tlon the sourt held that   the uordmooaliotfonw     appearing  In Seo-
tlon 11 of Artlols IV of the aoastltutioa       mesas the verdlot o?
guilty pronouaoed by 4 JUr      the ten not lmbreolng tb       satanoe
or a tinal judg8ent am OOB  I'radlstlngulshed    thererror.   Moreover,




                                                        \
                                                            .
                                                                        435


  Honorable J-08   ‘8. Strewn, Pago 6


  the court polntsd out *an4 no one would qurstlon, It under
  thla Aot, a parson tm4 boon triad an4 conriotad,  his men-
  tanoe aua~1en484, It It ahoul& bo attempta to try him again
  ror the aama offense, a p&e of lutrefoia ooaviotlon would
  ba sustained by any court In tha land, ror It would ba etl-
  dent that he had been triad and oonviotod of tha acme of-
  r0n80.-
            And In Coon V. Stats,    243 8. W. 914, it was da-
  claradr
             *was the udgmant grenting lppal&nt the benefit
       of the *subpenaod Santonoe Law’ upon oonrlotlon undar
       the tlrat    ipdlotmeat .auoh a &algmmt as would support
       a plae of Sbrarer oonrlotlon?      re are not unmlndrul 0r
       the rule that a oon?lotlon to be available In bar of
       another ~oaaoution for the 8emo ‘orranae must be a
        arim     oonvlotion* (oitatlon   or eases) . . . 10 the
       aenaa that no appeal ia pending thrrafrom, but no ap-
       peal la allows4 where-a lentanoe la suspended at a de-
       randant* request. . . . It la true the oonrlotlon la               .~
.-..   not final In the aonaa that the state oan enforor punlah-
       mant by oonfinement in the penltontlary,       but It is final
 i     in that the State la not permlttad to take any further
       aotlon in the matter exoept upon a nubaoquent oonrlotion
       rot anothsrrelony.     . . .    ThO applloetlon of the law
       whloh prevents a subsequent proaeoutlon ror thr aamo of-
       fense where thara her been a rormar oonrlotlon neoaa-
       aarily loads to construing a oonrlotlon with a suspended
       esntenoa as *rlnel* in the sense thet It will support a
       plea 0r rormer oonvlotlon.~
            Relating apoolrioally  to saotlon 2 0r Artiole xv1 0r
 the Constitution,  tha oourt further ha14 in the Snodgraaa case,
 aupra:
             *But there la enother section or our oonatltutlon
       appellant aeama to bare wholly ororlookab.    Seotlon 2
       or Art1010 16 ocsmui4a tha Leglslaturo to lneot oer-
       tain laws in the following languagrz    *Laws ahall be
       ~~48 to lxolude iron otiloo,  serving on juries, , an4
       rrom the rlght 0r auirra   a those who may hevo been or
       IMY herealtar gp, oonrio&rd Of robbery, perjury,    forgery,
       or other high orlmea.*   The Lagialatura In obe4lanoa to
                                                                             436


         Eonorablo fuaa        18.   Strawn, Nga 9


         (,    this oaamand, has passed laws in acoordanoa with
               its protialona, but this AOt ot the Lo lalatur~,
               aSthough a parson had bren rdjubgad gu f lty or rorgem,
               or brlberr,  if appellant*8 oonatruotlon  la oorraot,
               and they aufrar no diubllit~   by reason of auoh oon-
               riotion, would ba In dlmot    bonfllot with this provl-
               slon 6f thr tIonatltutlolr an6 would theretore ba void.*
                       ulmt   doom the    moan ‘b tbl a laaguagot Qloarlr
                                         oourt
         tbat    If tha Suapandad Santenoo I&r dereata or nulllrlra       or oon-
         fllota with SOOtion 2 of ArtlOU XVI OS the Conafltutlon,~lt
         would bo void.     T h is
                                 o o a fliolt,         to the oourt,
                                            o o o r ding                 would
         result ii 8 poraai uhc“la the raalpiaat of a lurponbod la a tea o a
         wo uldno t rutfar the diaablllt~   pronouaoed by t&a p+orlaloa
         OS tha Coaatltutioa.     la other words, as applied to soot&on 8
         of Artiole lb of th8 Conatltutloa,     ir baoauao or an4 u&or         the
         &apenQod ~aotmoa &awa parsoa oould hold’oiflor,            aarva on
         jurloa,    aad rote notwlthatandlng his hating baoa ldjudgo b
         guilty or tha o&as meatlonod, baoauea his asntonoa had b an
,-       ruapan@d, would not the lfieot     or the duapandad z~entrnoa ? au
         be tOWeat       the purpose of the Conatltutlon?    Whnroaa, if
         the word *OonviotoQa in Yeotioa 8 ol Artlola 16 or the con-
         stitution bo’held to moan the laoortaiumont and publioatlon
         of guilt, rathar th8n a final oonrlotlon,      tha 6laabllitlaa
         pronounoad by tha Constitution    would be lurforad an4 tha
         spirit and purpose or saotion    8 0r Irtiola 16 is not violated
         by the tiuapwhdad lantaao~ law.                                             ,

                    It la noteworthy that the oourt in tha Baker oasa,
         upholding the preaait aiaapendad amtenon law, 414 not advert
         to taotlon 8 or ArtioIe $8. or the Constitution; although
I        Judge Earpar was the author of tha opinion and also Or tha
i        opinion la the Saodgaaa oaao, wherein be oondamnad the old
         law as rl0lstlve or Saotloa g 0r Art1010 1G.
                     The ai~nlfioan~a  of this lies in the reasoning adopt-
         04 by Judge Earper in tha Baker 0868, namaly, that the now
         law did not luthorlza a lauapenalon of aontenoo* but provided
         for a dirrerent or no puaiahmaat for a flret     rlolation.    This
         reaaonlng, it la baliarad,    praaupposaa a *oonvlotloP     for the
         ofronae charged rot the obvious roaaoa tbut no Eattot ir
         punlahmeat ba light, as a luapan4o4 santenoo, or @mater, as
         a penitentiary aeatanoa, nonathaleoa     therm must bo a OOnriO-
          Lion, llae the punlhmaat    aurrarad  would bo violattire  Or
          fuadamental law.


 t
     !    -cli.rthe
                       The roregoing dlaousaioa
                      question
                                                 domonatrataa, or 00
                                bsroro us la not Iran mm doubt, an4Ut;t-
                                                                     la
                                                                         .
 I
     Hoaorabla Jaawa U. Strawn, Faga 8


     an open on0 in Texas.    We are oonetralntid to the opinion how-
      ever, that it oomporta with the log10 anployed in the oaaaa
     wa hare rovlawed, partioularly   thoee treating of tha oonati-
      tutlonallty  of tha 8uapandod 8&onoo laws, en4 with tha
      rplrlt and purpose of, ths Oonatitutioo,   to rula that the
     rord “oonviotaQ*In Seot1on.Z of Article 16 of the Comtltutfon
     maan& and hmbraooa tha ltatua~resulting from tha applloatlon
     of the ruapanQa4 lentenoo &NWOS Texas to a ver4lOt aaoertala-
     ing and publlahlng tha guilt or a parson ohargad wlth a orlm-
     inal orrenaa.
                 It fbllowr, ,&or our.holding that thr otranaa or
     bur lary le a -high orimo* wlthia the purview or Saotlon 2 or
     Artf 01s 16 of the Oonatifution or ‘Taxa@, that it la the opinion
     ot this Department that a parson who has bean oonrlota4 of
     burglary an4 aaaeaaed a two year aua~nde4 aantanoa whloh is
     at111 in fores and lfieot la not eligible   to the orrloe or
     Juetloa of the Peaom under the Conatltutlon and statutes of
,-   Taxaa...~~
            -.:
             /.;
             i                                Toura vary truly
                                              OlQJEML07 TEXAS
                                       ATTORNEY


                                       BY




     zcs: BBB
                            22, 1940
                  A~FROVIDNOV